The opinion of the court was delivered, by
Thompson, C. J.
This case comes before this court, from the findings and judgment of a referee, under the Act of Assembly passed April 6th 1869, entitled “ An act authorizing the reference of civil actions in the county of Bradford.” While it is nominally entitled a Writ of error to the Common Pleas of Bradford county, it is only so, for the court had in fact nothing to do Avitli it, only so far as the appointment of the referee was concerned. The assignments of error are therefore directly upon his adjudications. This is something of a novelty in our Commonwealth, where the common-law forms of judicial proceedings have ever been maintained, with feAV exceptions, as best calculated to conserve and secure the rights of persons and property. While, hoAvever, the law remains in force it is our duty to administer it in its true spirit as nearly as we can.
In so far as the facts are concerned we hold that the finding of the referee stands exactly in place of a verdict of a jury, and that this court has no power to interfere with it: Butterfield v. Lathrop (ante 225), decided at the last term of this court. In this case my brother Sharswood shows this to be the necessary result of the provisions of the act beyond all doubt. The fourth section provides that the referee “ shall state the facts found, and conclusions of law, separately; and his decisions shall be given and may be excepted to and reviewed in like manner as though tried by the court with a jury, but not otherwise.” This court has no poAA'er over the findings of a jury, as is well known, and by the express terms of the act just quoted, we have the same power, and no more, in reviewing the findings of a referee under the act. The supplement to this Act of 20th July 1870, in no manner alters these provisions. This view of our power of review under the act leaves the finding of all facts by the referee intact, just as if they had been found by a jury, and without poAver on our part to set it aside, as a court before Avhich a trial had by a jury might do if not satisfied. All controversy, therefore, as to how the canal-boats in question Avere built by Hall, was .ended by the finding of the referee “ that Hall Avas not the agent of the plaintiffs in the purchase of materials, .or in the employment of the labor, but was acting for. *233himself.” It is only by way of illustration of the idea that we cannot review the facts, that I remark that we have not the witnesses or their testimony before us to enable us to judge whether the referee drew the proper deductions from the testimony before him or not, the testimony itself being legal, it is not assumed as error that there was not evidence in the case of which this conclusion might be predicated — there was abundance, if believed. We choose to examine this case in the light in which it was tried below, but if the proceeding was in .rem, as we think it was, we do not see very clearly wherein the question of ownership was so material. The lien was good against the boats in whosesoever possession they were.
But passing this — it was strenuously argued that the referee erred in holding that the writ of attachment was a justification of the officer. The foundation of this argument rests on the fact that the attachment was against five canal-boats instead of one. If it had been against one it is not pretended that it would not have been regular and a valid writ. The Act of 13th June 1836 fully authorized it, and for the causes set forth in the attachment, viz. : “ for materials furnished and provided in the building, purchasing and equipping said canal-boats.” Canal-boats are included in the Act above referred to: Hipple v. Canal-boat Fashion, 3 Grant’s Cases 40; Parkinson v. Manny, 2 Id. 521 (Com. Pl. Allegheny Co.). This was not disputed in the case in hand. Now if there were too many boats included in the attachment, what was this but an irregularity ? and might it not have been waived by the party in interest ? The sheriff was not bound to determine anything about this. He held a writ issued by a court of competent jurisdiction in the premises, and it was not only sufficient for his justification but he was bound to serve it. The authorities to this effect are abundant and consistent. In Hecker v. Jarret, 3 Binn. 404, the principle is thus stated, “ where a court has jurisdiction of the action, their officers are not responsible for errors in their process.” That accurately decides the matter in hand. The same principle is to be found distinctly announced in Billings v. Russell, 11 Har. 189; so in Kingsbury v. Ledyard, 2 W. & S. 37, and it has become text law; Hilliard on Torts, vol. 2, pp. 199, 200, 201, 202, 203, 204, 205. Many other authorities might be added but are not necessary. The distinction between irregular and void process is very great. It depends upon the action of the party interested whether irregular process shall become void or not; but wherever it is inherently without efficacy it is void, not only as to the parties in interest but as to everybody else. It will be seen by these views that we are not able to adopt those taken by the plaintiffs in error on this point, and as we see no error in any other matter or thing in the case, the judgment is affirmed.